DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0190141 (“Lee”).	4
IV. Claim Rejections - 35 USC § 103	6
A. Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2009/0014796 (“Liaw”).	6
B. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190141 (“Lee”) in view of US 2008/0211106 (“Chang”).	7
V. Response to Arguments	16
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/11/2020 has been entered.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0190141 (“Lee”).
With regard to claim 21, Lee discloses, generally in Figs. 1-3 and 5,
21. (Currently Amended) A semiconductor device structure, comprising:
[1] a semiconductor substrate 100 [¶ 72];
[2] a first source/drain structure 202 and a second source/drain structure 206 over the semiconductor substrate 100 [¶ 71];
[3] a conductive contact 351 disposed over the first source/drain structure 202 and electrically connected to the first source/drain structure 202 [¶ 71];
[4] a first conductive line 471 disposed over the conductive contact 351 and electrically connected to the conductive contact 351 through a first conductive via 411 [¶ 71];
[5] a dielectric layer 210/280/400 surrounding the first conductive via 411 and the conductive contact 351 [¶¶ 93, 94, 108]; and
[6a] a second conductive line 482 electrically connected to the second source/drain structure 206 through a second conductive via 371/431 [¶ 71], wherein 
[6b] the second conductive via 371/431 is longer than the first conductive via 411, and 
[6c] the second conductive via 371/431 shrinks from the topmost end of the second conductive via 371/431 to the bottommost end of the second conductive via 371/431 [as shown in Fig. 3],
[7] wherein the second conductive via 371/431 has an inclined sidewall extending from the topmost end of the second conductive via 371/431 to exceed an interface between the first conductive via 411 and the conductive contact 351.
With regard to feature [7] of claim 1, the sidewall of the lower portion 371 of the second conductive via 371/431 is shown to have inclined sidewalls (Fig. 2); therefore, the second conductive via 371/431 has “an inclined sidewall” and the overall sidewall extends “from the topmost end of the second conductive via 371/431 to exceed an interface between the first conductive via 411 and the conductive contact 351”.  Therefore the elements of feature [7] are literally met.  In other words, as currently drafted, there is no requirement that the entirety of the 
This is all of the features of claim 21.
With regard to claim 22, Lee further discloses,
22. (Previously Presented) The semiconductor device structure as claimed in claim 21, wherein the first conductive via 411 is misaligned with the first source/drain structure 202.  
With regard to claim 23, Lee further discloses,
23. (Previously Presented) The semiconductor device structure as claimed in claim 21, wherein the second conductive via 371/431 is aligned with the second conductive line 482 and the second source/drain structure 206.  
With regard to claim 24, Lee further discloses,
24. (Previously Presented) The semiconductor device structure as claimed in claim 21, wherein the second conductive via 371/431 extends downwards to exceed a bottom surface of the first conductive via 411.

In the alternative, with regard to claims 21 and 25, Lee discloses, generally in Figs. 1-3 and 5,
21. (Currently Amended) A semiconductor device structure, comprising:
[1] a semiconductor substrate 100 [¶ 72];
[2] a first source/drain structure 204 and a second source/drain structure 206 over the semiconductor substrate 100 [¶ 71];
[3] a conductive contact 361 disposed over the first source/drain structure 204 and electrically connected to the first source/drain structure 204 [¶ 71];
[4] a first conductive line 481 disposed over the conductive contact 361 and electrically connected to the conductive contact 361 through a first conductive via 421 [¶ 71];
[5] a dielectric layer 210/280/400 surrounding the first conductive via 421 and the conductive contact 361 [¶¶ 93, 94, 108]; and
482 electrically connected to the second source/drain structure 206 through a second conductive via 371/431 [¶ 71], wherein 
[6b] the second conductive via 371/431 is longer than the first conductive via 421, and 
[6c] the second conductive via 371/431 shrinks from the topmost end of the second conductive via 371/431 to the bottommost end of the second conductive via 371/431 [as shown in Fig. 3],
[7] wherein the second conductive via 371/431 has an inclined sidewall extending from the topmost end of the second conductive via 371/431 to exceed an interface between the first conductive via 421 and the conductive contact 361.
With regard to claim 25, Lee further discloses,
25. (Previously Presented) The semiconductor device structure as claimed in claim 21, wherein the first conductive line 481 is wider than the second conductive line 482 [as shown in Figs. 2, 3, and 5].


IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2009/0014796 (“Liaw”).
The prior art of Lee, as explained above, discloses each of the features of claims 21-25. 
To the extent that feature [7] of claim 21 is read to mean that it is the inclination of the sidewall, rather than the sidewall itself, that “extend[s] from the topmost end of the second conductive via to exceed an interface between the first conductive via and the conductive contact” --which is not a required reading for the reasons explained above and as further explained below in the section entitled “Response to arguments”-- then this would be a difference between Lee and claim 21.  
Liaw, like Lee, teaches a conductive via 12/14 between a metal line M1 and a source/drain region s1, d2 composed of two via parts, 12 and 14 (Liaw: Figs. 7A; ¶ 35).  In addition, each of the two via parts, 12 and 14, is inclined, and thereby forming an inclined sidewall extending from the metal line M1 to the source/drain region s1, d2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the upper part 431 of the second conductive via 371/431 inclined because Liaw teaches that each contact can be inclined, thereby showing it is a matter of design choice as to whether to make the sidewalls vertical or inclined.
So modified, both the upper 431 and low 371 via parts are inclined, making the entire sidewall of the second conductive via 371/431 inclined and thereby also meeting the interpretation of feature [7] explained above, wherein the inclination of the sidewall “extend[s] from the topmost end of the second conductive via to exceed an interface between the first conductive via and the conductive contact”, albeit in parts. 
This is all of the additional features of claims 21-25. 

B. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190141 (“Lee”) in view of US 2008/0211106 (“Chang”).
Claim 1 reads,
1. (Currently Amended) A semiconductor device structure, comprising: 
[1] a semiconductor substrate; 

[3] a conductive contact disposed over the first source/drain structure and electrically connected to the first source/drain structure; 
[4] a first conductive line disposed over the conductive contact and electrically connected to the conductive contact through a first conductive via; 
[5] a dielectric layer surrounding the first conductive via and the conductive contact;
[6a] a second conductive line electrically connected to the second source/drain structure through a second conductive via, wherein 
[6b] the second conductive via is aligned with the second conductive line and the second source/drain structure, and 
[6c] a bottommost end of the second conductive via is lower than a topmost end of the second source/drain structure; and 
[7a] a protective element over the conductive contact and surrounding the first conductive via, 
[7b] wherein the dielectric layer surrounds the protective element, and the first conductive via penetrates through the protective element.

With regard to claim 1, Lee discloses, generally in Figs. 1-3 and 5,
1. (Currently Amended) A semiconductor device structure, comprising:
[1] a semiconductor substrate 100 [¶ 72];
[2] a first source/drain structure 202 and a second source/drain structure 206 over the semiconductor substrate 100 [¶ 71];
[3] a conductive contact 351 disposed over the first source/drain structure 202 and electrically connected to the first source/drain structure 202 [¶ 71];
[4] a first conductive line 471 disposed over the conductive contact 351 and electrically connected to the conductive contact 351 through a first conductive via 411 [¶ 71];
[5] a dielectric layer 210/280/400 surrounding the first conductive via 411 and the conductive contact 351 [¶¶ 93, 94, 108]; and
482 electrically connected to the second source/drain structure 206 through a second conductive via 371/431 [¶ 71], wherein 
[6b] the second conductive via 371/431 is aligned with the second conductive line 482 and the second source/drain structure 206 [as shown in Figs. 2 and 3; note that the left “432” along line A—A' in Fig. 2 should be “431” as evidenced by Fig. 3], and 
[6c] a bottommost end of the second conductive via 371/431 is lower than a topmost end of the second source/drain structure 206 [as shown in Fig. 3]; and
[7a]-[7b] … [not taught].

With regard to features [7a]-[7b] of claim 1, 
[7a] a protective element over the conductive contact and surrounding the first conductive via, 
[7b] wherein the dielectric layer surrounds the protective element, and the first conductive via penetrates through the protective element.
Lee states,
[0111] Each of the first to sixteenth vias 411, 412, 413, 414, 421, 422, 431, 432, 441, 442, 445, 446, 451, 452, 453 and 454 may include a metal, e.g., tungsten, titanium, tantalum, copper, and/or aluminum, or a metal nitride, e.g., tungsten nitride, titanium nitride and/or tantalum nitride, and in example embodiments, may include a metal pattern (not shown) and a barrier layer pattern (not shown) surrounding a sidewall and a bottom of the metal pattern.
(Lee: ¶ 111; emphasis added)
Therefore, the barrier layer, i.e. the claimed “protective element” is over the conductive contact 351 and surrounds the first conductive via 411, and the dielectric layer 210/280/400 surrounds the barrier layer.
Lee does not, however, teach a “protective element” such that the “the first conductive via 411 penetrates through the protective element”.  Lee also does not teach the material from which the dielectric layer 400 is made. 
Chang teaches damascene via structures like the first conductive via 411 in Lee, in that Chang’s conductive via structures 260a/270a (Chang: ¶¶ 27-28; Fig. 2H) are used to electrically contact underlying conductive structures 210 of, e.g., transistor (Chang: ¶¶ 17-18), just as the first conductive via 411 in Lee contacts a source/drain contact 351.  Therefore, Chang and Lee are directly related.  
In addition, Chang teaches that it is well known in the art to use a low k dielectric material in order to reduce RC delay (Chang: ¶ 4) and uses a low-k dielectric 220 surrounding the conductive via 260a/270a (Chang: ¶ 19).  However, there exists a problem of metal diffusion from the metal of the via, e.g., Cu or Al (Chang: ¶ 28) (i.e. the same metals that may be used in Lee, supra) into the surrounding dielectric 220, unless the opening in which the conductive via 260a/270a is deposited is lined with the “non-conductive barrier layer 250” that surrounds said conductive via 260a/270a (Chang: ¶¶ 23, 34).  The non-conductive barrier layer 250 is a “protective element” within the meaning of the Instant Application.  In addition, the “non-conductive barrier layer 250” must be removed from the bottom of the opening to expose the underlying conductive structure 210, in order to allow electrical contact with the conductive via 260a/270a (Chang: Fig. 2E).  Therefore, the conductive via 260a/270a penetrates through the protective element, as required by feature [7b].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a low-k dielectric for the dielectric 400 in Lee in order to reduce the RC delay, as Chang teaches is known in the art (Chang: ¶ 4).  
As a result of using the low-k dielectric, it would have been obvious, in addition, to use the non-conductive diffusion barrier layer 250 of Chang only on the opening sidewall surrounding the first via 411 of Lee --but not the bottom of the opening-- in order to allow 411 and underlying the conductive contact 351 exposed in the opening.  Thus Chang may be seen as an improvement to Lee, at least by reducing RC delay.  (See MPEP 2143.)
So modified, the non-conductive barrier 250 meets the requirements of features [7a]-[7b]:
[7a] a protective element 250 [of Chang] over the conductive contact 351 [of Lee] and surrounding the first conductive via 411 [of Lee], 
[7b] wherein the dielectric layer 400 [of Lee made of low-k material as taught by Chang] surrounds the protective element 250, and the first conductive via 411 penetrates through the protective element 250.
This is all of the features of claim 1. 
With regard to claims 2 and 3, Lee further discloses,
2.    (Original) The semiconductor device structure as claimed in claim 1, wherein the first conductive via 411 and the second conductive via 371/431 are made of the same material [¶¶ 107-111].
3.    (Original) The semiconductor device structure as claimed in claim 1, wherein the first conductive via 411 and the second conductive via 371/431 are made of different materials.
Paragraphs [0107] and [0111] teach the same materials for each of 411, 431, and 371; therefore, the first conductive via 411 and the second conductive via 371/431 may be made of the same material as required by claim 2.  In the alternative, inasmuch as the second conductive via 371/431 includes two parts, the part 371 may be made from a different metal material than that used to make 411 and 431, thereby resulting in the first conductive via 411 and the second conductive via 371/431 being made of different materials, as required by claim 3.
With regard to claim 4, Lee further discloses,
4.    (Original) The semiconductor device structure as claimed in claim 1, further comprising:
a third source/drain structure 208 over the semiconductor substrate 100 [¶ 71];
354 disposed over the third source/drain structure 208 and electrically connected to the third source/drain structure  [¶ 71]; and
a third conductive line 472 disposed over the second conductive contact 354 and electrically connected to the second conductive contact 354 through a third conductive via 414 [¶ 71], 
wherein the third conductive via 414 is not directly above the third source/drain structure 208 [as shown in Figs. 2 and 5].
With regard to claim 5, Lee further discloses,
5.    (Original) The semiconductor device structure as claimed in claim 1, further comprising:
a third source/drain structure 204 over the semiconductor substrate 100 [¶ 71];
a second conductive contact 361 disposed over the third source/drain structure 204 and electrically connected to the third source/drain structure 204 [¶ 71];
a third conductive line 481 disposed over the second conductive contact 361 and electrically connected to the second conductive contact 361 through a third conductive via 421 [¶ 71], 
wherein the third conductive line 481 is wider than the second conductive line 482 [as shown in Figs. 2 and 5.
With regard to claim 6, Lee further discloses,
6.    (Original) The semiconductor device structure as claimed in claim 5, wherein the dielectric layer 210/280/400 surrounds the second conductive contact 361 and the third conductive via 421.
With regard to claim 8, Lee further discloses,
8.    (Original) The semiconductor device structure as claimed in claim 1, wherein the second conductive via 371/431 is longer than the first conductive via 411.
With regard to claim 9, Lee further discloses,
9.    (Original) The semiconductor device structure as claimed in claim 1, wherein top surfaces of the first conductive via 411 and the second conductive via 371/431 are substantially coplanar [as shown in Figs. 3 and 5].
With regard to claim 10, Lee modified to use the protective element 250 of Chang, as explained above under claim 1, further results in,
400 is between the protective element 250 [of Chang surrounding the first via 411] and the second conductive via 371/431.

In the alternative, with regard to claims 1 and 7, Lee modified according to Chang, as explained above, teaches, generally in Lee’s Figs. 1-3 and 5,
1. (Currently Amended) A semiconductor device structure, comprising:
[1] a semiconductor substrate 100 [¶ 72];
[2] a first source/drain structure 204 and a second source/drain structure 206 over the semiconductor substrate 100 [¶ 71];
[3] a conductive contact 361 disposed over the first source/drain structure 204 and electrically connected to the first source/drain structure 204 [¶ 71];
[4] a first conductive line 481 disposed over the conductive contact 361 and electrically connected to the conductive contact 361 through a first conductive via 421 [¶ 71];
[5] a dielectric layer 210/280/400 surrounding the first conductive via 421 and the conductive contact 361 [¶¶ 93, 94, 108]; and
[6a] a second conductive line 482 electrically connected to the second source/drain structure 206 through a second conductive via 371/431 [¶ 71], wherein 
[6b] the second conductive via 371/431 is aligned with the second conductive line 482 and the second source/drain structure 206 [as shown in Figs. 2 and 3; note that the left “432” along line A—A' in Fig. 2 should be “431” as evidenced by Fig. 3], and 
[6c] a bottommost end of the second conductive via 371/431 is lower than a topmost end of the second source/drain structure 206 [as shown in Fig. 3]; and
[7a] a protective element 250 [of Chang] over the conductive contact 351 [of Lee] and surrounding the first conductive via 421 [of Lee], 
[7b] wherein the dielectric layer 400 [of Lee made of low-k material as taught by Chang] surrounds the protective element 250, and the first conductive via 421 penetrates through the protective element 250.

481 is wider than the second conductive line 482 [as shown in Figs. 2, 3, and 5].

With regard to claim 11, Lee modified according to Chang to use the protective element 250 lining the opening around the via(s) in the dielectric layer 400, as explained above under claim 1, further teaches, generally in Lee’s Figs. 1, 2, and 5,
11.    (Currently Amended) A semiconductor device structure, comprising:
[1] a semiconductor substrate 100 [¶ 72];
[2] a first source/drain structure 206 and a second source/drain structure 204 over the semiconductor substrate 100 [¶ 71];
[3a] a first conductive via 411 electrically connected to the first source/drain structure 206 through a conductive contact 351 [¶ 71], 
[3b] wherein the first conductive via 431 is misaligned with the first source/drain structure 206 [as shown in Figs. 2 and 5]; and
[4a] a second conductive via 361/421 electrically connected to the second source/drain structure 204 [¶ 71], 
wherein 
[4b] the second conductive via 361/421 is aligned with the second source/drain structure 204 [¶ 71], 
[5] topmost ends of the first conductive via 411 and the second conductive via 371/431 are substantially level with each other [as shown in Figs. 3 and 5], 
[6] a bottommost end of the second conductive via 361/421 is lower than a bottommost end of the first conductive via 411 [as shown in Figs. 3 and 5], and 
[7] the second conductive via 361/421 shrinks from the topmost end of the second conductive via 361/421 to the bottommost end of the second conductive via 361/421 [as shown in Fig. 5];
[8a] a protective element 250 [of Chang lining opening of the first conductive via 411 of Lee in the dielectric 400 of Lee] over the conductive contact 351 [of Lee] and surrounding the first conductive via 411, 
wherein the first conductive via 411 penetrates through the protective element 250 [of Chang used in Lee]; and 
[9] a dielectric layer 210/280/400 [ of Lee] surrounding the protective element 250 [of Chang used in Lee], the conductive contact 351 [ of Lee], and the second conductive via 361/421 [ of Lee].
With regard to claim 12, Lee further discloses,
12. (Previously Presented) The semiconductor device structure as claimed in claim 11, wherein the second conductive via 361/421 is longer than the first conductive via 411.
With regard to claim 13, Lee further discloses,
13. (Previously Presented) The semiconductor device structure as claimed in claim 11, further comprising 
[8a] a first conductive line 471 and a second conductive line 481, wherein 
[8b] the first conductive line 471 is electrically connected to the first conductive via 411, 
[8c] the second conductive line 481 is electrically connected to the second conductive via 361/421, and 
[8d] the first conductive line 471 and the second conductive line 481 have different widths [as shown in Figs. 2 and 5].
With regard to claim 14, Lee further discloses,
14. (Original) The semiconductor device structure as claimed in claim 11, wherein the first conductive via 411 and the second conductive via 361/421 are made of the same material.
See discussion under claims 2 and 3 above.
With regard to claim 15, Lee further discloses,
15. (Previously Presented) The semiconductor device structure as claimed in claim 11, further comprising 
[8a] a first conductive line 471 and a second conductive line 481, wherein 
[8b] the first conductive line 471 is electrically connected to the first conductive via 411, 
481 is electrically connected to the second conductive via 361/421, 
[8d] a portion of the second conductive line 481 is directly above the second source/drain structure 204, and 
[8e] no part of the first conductive line 471 is directly above the first source/drain structure 206 [as shown in Fig. 5].

V. Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/11/2020, with regard to claim 21 have been fully considered but they are not persuasive.  Applicant argues that Lee does not teach the newly claimed feature:
wherein the second conductive via has an inclined sidewall extending from the topmost end of the second conductive via to exceed an interface between the first conductive via and the conductive contact.
In this regard, Applicant argues that “[t]he inclined sidewall (i.e., the sidewall of the contact plug 371) of the alleged second conductive via (371/431) does not extend from the topmost end of the alleged second conductive via (371/431).” (Remarks: paragraph bridging pp. 13-14). 
Examiner respectfully disagrees and submits that Applicant fails to consider all of the ways in which the literal claim language can be read.  While Examiner agrees that the only the lower portion 371 of the second conductive via 371/431 has an inclined sidewall, Examiner respectfully disagrees with Applicant that the claim can only be read to mean that it is the inclination of the sidewall begins at the topmost end of the second conductive via, rather than sidewall begins at the topmost end of the second conductive via and happens to be inclined, said inclined sidewall being met if any part of the sidewall is inclined.  In other words, as currently drafted, the phrase “extending from the topmost end…” may be reasonably interpreted as modifying either the “sidewall” or the “inclination” of the sidewall.  Bear in mind that the term “inclined” is an adjective modifying the noun “sidewall”, and the subsequent phrase “extending from the topmost end…” reasonable modifies the “sidewall” --not the adjective “inclined”.  
Based on the foregoing, Applicant’s arguments are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814